Exhibit 10.1

 

FORM OF VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of June ___, 2020 by and
among Insurance Acquisition Corp., a Delaware corporation (“Parent”), Insurance
Acquisition Sponsor, LLC, a Delaware limited liability company (“IAC Sponsor”),
Dioptra Advisors, LLC, a Delaware limited liability company (“Dioptra Sponsor”
and together with IAC Sponsor, “Sponsor”), Shift Technologies, Inc., a Delaware
corporation (“Shift” or the “Company”), and the undersigned Shift stockholders
(the “Shift Stockholders” and, together with Sponsor, the “Voting Parties” and
each a “Voting Party”).

 

WHEREAS, prior to the execution of this Agreement, Parent, Insurance Merger Sub,
Inc., a Delaware corporation and wholly owned subsidiary of Parent (“Merger
Sub”), and Shift have entered into an Agreement and Plan of Merger (as the same
may be amended from time to time, the “Merger Agreement”), pursuant to which
Merger Sub will be merged with and into Shift (the “Merger”), with Shift
continuing as the surviving entity following the Merger.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. As used herein the term “Voting Shares” shall mean (i) all
securities of Parent beneficially owned (as such term is defined in Rule 13d-3
under the Exchange Act, excluding shares of stock underlying unexercised options
or warrants, but including any shares of stock acquired upon exercise of such
options or warrants) (“Beneficially Owned” or “Beneficial Ownership”) by any
Voting Party, including any and all securities of Parent acquired and held in
such capacity subsequent to the date hereof (“Parent Voting Shares”) and (ii)
all securities of Shift Beneficially Owned by any Voting Party, including any
and all securities of Shift acquired and held in such capacity subsequent to the
date hereof (“Shift Voting Shares”). Capitalized terms used and not defined
herein shall have the respective meanings assigned to them in the Merger
Agreement.

 

2. Representations and Warranties of the Voting Parties. Each Voting Party on
its own behalf hereby represents and warrants to the other parties hereto,
severally and not jointly, with respect to such Voting Party and such Voting
Party’s ownership of its Voting Shares set forth on Annex A as follows:

 

a. Authority. If Voting Party is a legal entity, Voting Party has all requisite
power and authority to enter into this Agreement, to perform fully Voting
Party’s obligations hereunder and to consummate the transactions contemplated
hereby. If Voting Party is a natural person, Voting Party has the legal capacity
to enter into this Agreement. If Voting Party is a legal entity, this Agreement
has been duly authorized, executed and delivered by Voting Party. This Agreement
constitutes a valid and binding obligation of Voting Party enforceable in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 



 

 

 

b. No Consent. No consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Authority or other Person on the
part of Voting Party is required in connection with the execution, delivery and
performance of this Agreement. If Voting Party is a natural person, no consent
of such Voting Party’s spouse is necessary under any “community property” or
other laws for the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby. If Voting Party is a trust, no consent
of any beneficiary is required for the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby.

 

c. No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with the
terms hereof, will violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, Voting Party’s organizational documents, any trust agreement, loan
or credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license, judgment, order, notice,
decree, statute, law, ordinance, rule or regulation applicable to Voting Party
or to Voting Party’s property or assets (including the Voting Shares) that would
reasonably be expected to prevent or delay the consummation of the Merger or
that would reasonably be expected to prevent Voting Party from fulfilling its
obligations under this Agreement.

 

d. Ownership of Shares. Voting Party (i) Beneficially Owns its Voting Shares
free and clear of all Encumbrances and (ii) has the sole power to vote or caused
to be voted its Voting Shares. Except pursuant hereto and pursuant to (i) that
certain Letter Agreement, dated as of March 19, 2019, by and between certain
stockholders of Parent and Parent, (ii) that certain Limited Liability Company
Agreement of IAC Sponsor, (iii) that certain Limited Liability Company Agreement
of Dioptra Sponsor, (iv) that certain Amended and Restated Investor Rights
Agreement, dated as of September 12, 2018 (the “Investor Rights Agreement”), by
and among Shift, certain Shift Stockholders and the other stockholders of Shift
party thereto, (v) that certain Amended and Restated Voting Agreement, dated as
of September 12, 2018 (the “Shift Voting Agreement”), by and among Shift,
certain Shift Stockholders and the other stockholders of Shift party thereto,
(vi) that certain Amended and Restated Rights of First Refusal and Co-Sale
Agreement, dated as of September 12, 2018 (the “Shift ROFR Agreement” and,
together with the Investor Rights Agreement, the Shift Voting Agreement, the
Shift ROFR Agreement and any other similar agreements or side letters between
Shift and Voting Parties relating to management rights, board observer rights or
similar arrangements, the “Shift Affiliate Agreements”), by and among Shift,
certain Shift Stockholders and the other stockholders of Shift party thereto,
(vii) that certain Agreement, dated as of June 24, 2020 (the “Lithia
Agreement”), by and between Lithia Motors, Inc. and Shift, (viii) the Sixth
Amended and Restated Certificate of Incorporation of Shift (the “Shift Charter”)
and (ix) the Bylaws of Shift, there are no options, warrants or other rights,
agreements, arrangements or commitments of any character to which Voting Party
is a party relating to the pledge, acquisition, disposition, transfer or voting
of Voting Shares and there are no voting trusts or voting agreements with
respect to the Voting Shares. Voting Party does not Beneficially Own (i) any
Voting Shares other than the Voting Shares set forth on Annex A or (ii) any
options, warrants or other rights to acquire any additional Shift Shares or
shares of common stock of Parent (“Parent Common Stock”) or any security
exercisable for or convertible into Shift Shares or shares of Parent Common
Stock, other than as set forth on Annex A (collectively, “Options”).

 



2

 

 

e. No Litigation. There is no Legal Proceeding pending against, or, to the
knowledge of Voting Party, threatened against, Voting Party that would
reasonably be expected to materially impair or materially adversely affect the
ability of Voting Party to perform Voting Party’s obligations hereunder or to
consummate the transactions contemplated by this Agreement.

 

3. Agreement to Vote Shares; Irrevocable Proxy; Further Assurances.

 

a. Each Voting Party agrees during the term of this Agreement to vote or cause
to be voted the Parent Voting Shares that he, she or it Beneficially Owns, at
every meeting of the stockholders of Parent at which such matters are considered
and at every adjournment or postponement thereof: (i) in favor of (A) the Merger
and the Merger Agreement and the other transactions contemplated thereby, (B)
any proposal to adjourn or postpone such meeting of stockholders of Parent to a
later date if there are not sufficient votes to approve the Merger, and (C) an
amendment of Parent’s governing documents to extend the outside date for
consummating the Merger; (ii) against any action, proposal, transaction or
agreement that could reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of
Parent or Merger Sub under the Merger Agreement; and (iii) against (A) any
proposal or offer from any Person (other than Shift or any of its Affiliates)
concerning (1) a merger, consolidation, liquidation, recapitalization, share
exchange or other business combination transaction involving Parent or Merger
Sub, or (2) the issuance or acquisition of shares of capital stock or other
equity securities of Parent or Merger Sub (other than as contemplated by the
Merger Agreement); and (B) any action, proposal, transaction or agreement that
could reasonably be expected to impede, interfere with, delay, discourage,
adversely affect or inhibit the timely consummation of the Merger or the
fulfillment of Parent’s or Merger Sub’s conditions under the Merger Agreement or
change in any manner the voting rights of any class of shares of Parent
(including any amendments to Parent’s certificate of incorporation or bylaws
other than in connection with the Merger).

 

b. Each Voting Party agrees during the term of this Agreement (x) to vote or
cause to be voted the Shift Voting Shares he, she or it Beneficially Owns, at
every meeting (or in connection with any request for action by written consent)
of the stockholders of Shift at which such matters are considered and at every
adjournment or postponement thereof, and (y) to execute a written consent or
consents if stockholders of Shift are requested to vote their shares through the
execution of an action by written consent, in each case to the extent such Shift
Voting Shares are entitled to vote thereon pursuant to the Shift Charter: (i) in
favor of (A) the Merger and the Merger Agreement and the other transactions
contemplated thereby; (B) any proposal to adjourn or postpone such meeting of
stockholders of Shift to a later date if there are not sufficient votes to
approve the Merger; (C) the conversion of Shift’s outstanding shares of
preferred stock into common stock immediately prior to, and contingent upon, the
consummation of the Merger, with such shares of preferred stock to share equally
in the merger consideration with common stock on a fully diluted basis and, in
connection therewith, the acknowledgment and agreement that the Merger shall not
constitute a Liquidation Event (as defined in the Shift Charter) or entitle any
holder of Shift preferred stock to its liquidation preference pursuant to
Section 5.02 of the Shift Charter; and (D) the termination of the Shift
Affiliate Agreements, immediately prior to, and contingent upon, the
consummation of the Merger; and (ii) against (A) any proposal or offer from any
Person (other than Parent or any of its Affiliates) concerning (1) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving any Company Entity, (2) the issuance or
acquisition of shares of capital stock or other equity securities of any Company
Entity, or (3) the sale, lease, exchange or other disposition of any significant
portion of any Company Entity’s properties or assets; (B) any action, proposal,
transaction or agreement which could reasonably be expected to result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of any Company Entity under the Merger Agreement; and (C) any action,
proposal, transaction or agreement that could reasonably be expected to impede,
interfere with, delay, discourage, adversely affect or inhibit the timely
consummation of the Merger or the fulfillment of any Company Entity’s conditions
under the Merger Agreement or change in any manner the voting rights of any
class of shares of Shift (including any amendments to the Shift Charter
Documents), except as contemplated by this Agreement.

 



3

 

 

c. (1) Each Shift Stockholder hereby appoints Irakly George Arison Areshidze and
any designee of Irakly George Arison Areshidze, and each of them individually,
and (2) each holder of Parent Common Stock hereby appoints Daniel G. Cohen and
John M. Butler and any designee of Daniel G. Cohen and John M. Butler, and each
of them individually, as its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during the
term of this Agreement with respect to the Voting Shares in accordance with
Sections 3(a) and 3(b). This proxy and power of attorney is given to secure the
performance of the duties of Voting Party under this Agreement. Each Voting
Party shall take such further action or execute such other instruments as may be
necessary to effectuate the intent of this proxy. This proxy and power of
attorney granted by Voting Party shall be irrevocable during the term of this
Agreement, shall be deemed to be coupled with an interest sufficient in law to
support an irrevocable proxy and shall revoke any and all prior proxies granted
by Voting Party with respect to the Voting Shares. The power of attorney granted
by Voting Party herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of Voting Party. The proxy and
power of attorney granted hereunder shall terminate upon the termination of this
Agreement.

 

d. From time to time, at the request of Shift, each Shift Stockholder shall
take, and at the request of Parent, each Voting Party holding Parent Voting
Shares shall take, all such further actions, as may be necessary or appropriate
to, in the most expeditious manner reasonably practicable, effect the purposes
of this Agreement, and execute customary documents incident to the consummation
of the Merger. Without limiting the generality of the foregoing, (i) each Voting
Party holding Parent Voting Shares agrees to duly execute and deliver, in
accordance with and as contemplated by the Merger Agreement, the Sponsor Letter
Agreement; and (ii) each Shift Stockholder agrees to execute, in accordance with
and as contemplated by the Merger Agreement, (A) a Letter of Transmittal
tendering its Shift Voting Shares in the Merger, (B) a Stockholders Letter
Agreement agreeing to, among other things, a market stand-off commitment with
respect to Parent shares received in the Merger, and (C) such other instruments
as may be reasonably requested to evidence the termination of the Shift
Affiliate Agreements.

 



4

 

 

4. No Voting Trusts or Other Arrangement. Each Voting Party agrees that during
the term of this Agreement Voting Party will not, and will not permit any entity
under Voting Party’s control to, deposit any Voting Shares in a voting trust,
grant any proxies with respect to the Voting Shares or subject any of the Voting
Shares to any arrangement with respect to the voting of the Voting Shares. Each
Voting Party hereby revokes any and all previous proxies and attorneys in fact
with respect to the Voting Shares.

 

5. Transfer and Encumbrance. Each Voting Party agrees that during the term of
this Agreement Voting Party will not, directly or indirectly, transfer
(including by operation of law), sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of his, her or its Voting
Shares or enter into any contract, option or other agreement with respect to, or
consent to, a Transfer of, any of his, her or its Voting Shares or Voting
Party’s voting or economic interest therein. Any attempted Transfer of Voting
Shares or any interest therein in violation of this Section 5 shall be null and
void. This Section 5 shall not prohibit a Transfer of Voting Shares by any
Voting Party to (a) an executive officer or director of Parent, (b) a Person
holding more than 5% of the voting equity securities of Shift or Parent, (c) any
investment fund or other entity controlled or managed by or under common
management or control with such Voting Party or affiliates of such Voting Party,
(d) to another corporation, partnership, limited liability company, trust or
other business entity that is an affiliate (as defined in Rule 405 promulgated
under the Securities Act of 1933, as amended) of such Voting Party, or (e) if
such Voting Party is a corporation, limited liability company, partnership,
trust or other entity, any stockholder, member, partner or trust beneficiary as
part of a distribution; provided, however, that a Transfer referred to in this
sentence shall be permitted only if, as a precondition to such Transfer, the
transferee agrees in a writing, reasonably satisfactory in form and substance to
Parent and the Company, to be bound by all of the terms of this Agreement.

 

6. Appraisal and Dissenters’ Rights. Each Voting Party hereby (i) waives, and
agrees not to assert or perfect, any rights of appraisal or rights to dissent
from the Merger that Voting Party may have by virtue of ownership of Shift
Voting Shares and (ii) agrees not to commence or participate in any claim,
derivative or otherwise, against the Company relating to the negotiation,
execution or delivery of this Agreement or the Merger Agreement or the
consummation of the Merger, including any claim (1) challenging the validity of,
or seeking to enjoin the operation of, any provision of this Agreement or (2)
alleging a breach of any fiduciary duty of the Board of Directors of the Company
in connection with this Agreement, the Merger Agreement or the Merger.

 

7. Redemption and Registration Rights. Each Shift Stockholder agrees not to (a)
exercise any right to redeem any Shift Voting Shares Beneficially Owned as of
the date hereof or acquired and held in such capacity subsequent to the date
hereof or (b) exercise any registration rights or other rights granted pursuant
to the Investor Rights Agreement, with respect to any Shift Voting Shares
Beneficially Owned as of the date hereof or acquired and held in such capacity
subsequent to the date hereof.

 

8. Termination. This Agreement shall automatically terminate upon the earliest
to occur of (i) the Effective Time and (ii) the date on which the Merger
Agreement is terminated in accordance with its terms. Upon termination of this
Agreement, no party shall have any further obligations or liabilities under this
Agreement; provided, that nothing in this Section 8 shall relieve any party of
liability for any willful breach of this Agreement occurring prior to
termination.

 



5

 

 

9. No Agreement as Director or Officer. Each Voting Party is signing this
Agreement solely in its capacity as a stockholder of Parent or Shift, as
applicable. No Voting Party makes any agreement or understanding in this
Agreement in such Voting Party’s capacity (or in the capacity of any Affiliate,
partner or employee of Voting Party) as a director or officer of Parent, Shift
or any of their respective subsidiaries (if Voting Party holds such office).
Nothing in this Agreement will limit or affect any actions or omissions taken by
a Voting Party in his, her or its capacity as a director or officer of Parent or
Shift, and no actions or omissions taken in any Voting Party’s capacity as a
director or officer shall be deemed a breach of this Agreement. Nothing in this
Agreement will be construed to prohibit, limit or restrict a Voting Party from
exercising his or her fiduciary duties as an officer or director to Parent,
Shift or their respective stockholders, as applicable.

 

10. Specific Enforcement. It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Agreement by any party hereto and, accordingly, that this Agreement shall be
specifically enforceable, in addition to any other remedy to which such injured
party is entited at law or in equity, and that any breach of this Agreement
shall be the proper subject of a temporary or permanent injunction or
restraining order. Further, each party hereto waives any claim or defense that
there is an adequate remedy at law for such breach or threatened breach or an
award of specific performance is not an appropriate remedy for any reason at law
or equity and agrees that a party’s rights would be materially and adversely
affected if the obligations of the other parties under this Agreement were not
carried out in accordance with the terms and conditions hereof.

 

11. Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, among the parties hereto with respect to the subject matter hereof and
contains the entire agreement among the parties with respect to the subject
matter hereof. Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or, in the case of a waiver, by the
party against whom the waiver is to be effective. No waiver of any provisions
hereof by either party shall be deemed a waiver of any other provisions hereof
by such party, nor shall any such waiver be deemed a continuing waiver of any
provision hereof by such party.

 

12. Notices. All notices, requests, claims, demands, and other communications
hereunder shall be in writing and shall be deemed to have been given (a) when
delivered by hand (with written confirmation of receipt), (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested), (c) on the date sent by facsimile or e-mail of a PDF document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or (d) on the next Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses set forth
on Annex A (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 12).

 



6

 

 

13. Miscellaneous.

 

a. Governing Law. This Agreement, the rights and duties of the parties hereto,
and any disputes (whether in contract, tort or statute) arising out of, under or
in connection with this Agreement will be governed by and construed and enforced
in accordance with the Laws of the State of Delaware, without giving effect to
its principles or rules of conflict of Laws to the extent such principles or
rules would require or permit the application of the Laws of another
jurisdiction. The parties hereto irrevocably and unconditionally submit to the
exclusive jurisdiction of the United States District Court for the District of
Delaware or, if such court does not have jurisdiction, the Delaware state courts
located in Wilmington, Delaware, in any action arising out of or relating to
this Agreement. The parties hereto irrevocably agree that all such claims shall
be heard and determined in such a Delaware federal or state court, and that such
jurisdiction of such courts with respect thereto will be exclusive. Each party
hereto hereby waives, and agrees not to assert, as a defense in any action, suit
or proceeding arising out of or relating to this Agreement that it is not
subject to such jurisdiction, or that such action, suit or proceeding may not be
brought or is not maintainable in such courts or that the venue thereof may not
be appropriate or that this Agreement may not be enforced in or by such courts.
The parties hereto hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of any such dispute and
agree that mailing of process or other papers in connection with any such
action, suit or proceeding in the manner provided in Section 12 or in such other
manner as may be permitted by Law, will be valid and sufficient service thereof.

 

b. Waiver of Jury Trial. To the extent not prohibited by applicable Law that
cannot be waived, each of the parties hereto irrevocably waives any right it may
have to trial by jury in respect of any litigation based on, arising out of,
under or in connection with this Agreement, including but not limited to any
course of conduct, course of dealing, oral or written statement or action of any
party hereto.

 

c. Severability. The invalidity of any portion hereof shall not affect the
validity, force or effect of the remaining portions hereof. If it is ever held
that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, such restriction shall be enforced to the
maximum extent permitted by Law.

 

d. Counterparts. This Agreement may be executed in two or more counterparts for
the convenience of the parties hereto, each of which shall be deemed an original
and all of which together will constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by electronic,
facsimile or portable document format shall be effective as delivery of a
mutually executed counterpart to this Agreement.

 

e. Titles and Headings. The titles, captions and table of contents in this
Agreement are for reference purposes only, and shall not in any way define,
limit, extend or describe the scope of this Agreement or otherwise affect the
meaning or interpretation of this Agreement.

 

f. Assignment; Successors and Assigns; No Third Party Rights. Except as
otherwise provided herein, this Agreement may not, without the prior written
consent of the other parties hereto, be assigned by operation of Law or
otherwise, and any attempted assignment shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors, permitted assigns and
legal representatives, and nothing herein, express or implied, it intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

g. Further Assurances. Each party hereto shall execute and deliver such
additional documents as may be necessary or desirable to effect the transactions
contemplated by this Agreement.

 

h. Other Activities. Notwithstanding anything herein to the contrary, Goldman
Sachs & Co. LLC and its affiliates, other than the undersigned and any other
affiliate of Goldman Sachs & Co. LLC to which any Voting Shares are transferred
as permitted under this Agreement, may engage in brokerage, investment advisory,
financial advisory, anti-raid advisory, merger advisory, financing, asset
management, trading, market making, arbitrage, principal investing and other
similar activities conducted in the ordinary course of their affiliates’
business.

 

[Remainder of this page intentionally left blank]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

  PARENT:       INSURANCE ACQUISITION CORP.       By:                           
Name:      Title:         SPONSOR:       INSURANCE ACQUISITION SPONSOR, LLC    
  By:     Name:     Title:         DIOPTRA ADVISORS, LLC       By:     Name:    
Title:         SHIFT:       SHIFT TECHNOLOGIES, INC.       By:     Name:    
Title:  

 

8

 

 

  SHIFT STOCKHOLDERS:       LITHIA MOTORS, INC.       By:       Name:     Title:
        BMW I VENTURES SCS, SICAV RAIF       By: BMW 1 Ventures, Inc.       By:
      Name:     Title:         GLOBAL PRIVATE OPPORTUNITIES   PARTNERS II LP    
  By: GS Investment Strategies, LLC   Its: Investment Manager         By:      
Name:     Title:         GLOBAL PRIVATE OPPORTUNITIES   PARTNERS II OFFSHORE
HOLDINGS LP       By: GS Investment Strategies, LLC   Its: Investment Advisor  
      By:       Name:     Title:

 

9

 

 

  ALLIANCE VENTURES B.V.       A limited liability company duly incorporated in
the Netherlands,   Having its registered office at Jachthavenweg 130, 1081KJ
Amsterdam       By:       Name:     Title:         G2VP I, LLC   for itself and
as nominee for   G2VP Founders Fund I, LLC       By: G2VP I Associates, LLC  
Its: Managing Member         By:       Name:     Title:         DCM VENTURES
CHINA FUND (DCM VIII), L.P.   DCM VIII, L.P.   DCM AFFILIATES FUND VIII, L.P.  
    By: DCM Investment Management VIII, L.P.   Its: General Partner         By:
DCM International VIII, Ltd.   Its: General Partner         By:       Name:    
Title:         DFJ VENTURE XI, L.P.       By: DFJ Venture XI Partners, LLC  
Its: General Partner         By:       Name:     Title:         DFJ VENTURE XI
PARTNERS FUND, LLC       By:       Name:     Title:

 

10

 

 

  HIGHLAND CAPITAL PARTNERS 9 LIMITED PARTNERSHIP       By: Highland Management
Partners 9 Limited Partnership   Its: General Partner         By: Highland
Management Partners 9, LLC   Its: General Partner         By:       Name:    
Title:         HIGHLAND CAPITAL PARTNERS 9-B LIMITED PARTNERSHIP       By:
Highland Management Partners 9 Limited Partnership   Its: General Partner      
  By: Highland Management Partners 9, LLC   Its: General Partner         By:    
  Name:     Title:         HIGHLAND ENTREPRENEURS’ FUND 9 LIMITED PARTNERSHIP  
    By: Highland Management Partners 9 Limited Partnership   Its: General
Partner         By: Highland Management Partners 9, LLC   Its: General Partner  
      By:       Name:     Title:

 

 

11

 

